— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 30, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she lost her employment through misconduct. Claimant worked for her employer for 18 years until she was discharged for refusal to work overtime. The undisputed testimony is that claimant had been asked twice to work overtime on a Saturday and she refused. Her subsequent refusal, following these earlier refusals for which she had been given warnings, constituted substantial evidence in this record from which the board could justifiably conclude that claimant lost her employment through misconduct. Although claimant alleges that she was discharged because of her union activities, the record indicates that an unfair labor practice charge against her employer was dismissed by the regional director of the National Labor Relations Board and was affirmed on appeal. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Main and Larkin, JJ., concur.